Citation Nr: 9911696	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  94-34 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from June 1960 to June 1966 
and from October 1967 to July 1983.  The veteran died in 
March 1993.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 rating decision of the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The notice of disagreement was 
received in September 1993.  The statement of the case was 
sent to the appellant in March 1994.  The substantive appeal 
was received in September 1994.  In October 1996, the Board 
remanded this case to the RO for further development.  


REMAND

In the recent case of Stegall v. West, 11 Vet. App. 268 
(1998), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") held 
that a remand by the Board imposes upon the Secretary of the 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  It was further held that where the remand orders 
of the Board are not complied with, the Board errs in failing 
to insure compliance.  The Court also noted that its holdings 
in that case are precedent to be followed in all cases 
presently in remand status.  Id.  

In the Board's prior remand, it was noted that the appellant 
had filed a claim for entitlement to service connection for 
multiple myeloma for the purpose of entitlement to accrued 
benefits within one year of the veteran's death.  At the time 
of the veteran's death, he had a claim pending for service 
connection for multiple myeloma.  38 U.S.C.A. §§ 5101(a), 
5121(a);  Jones v. West, 136 F.3d 1296 (Fed. Cir. Feb. 11, 
1998).  The Board noted that the RO had not adjudicated the 
accrued benefits issue.  It was further noted that 
adjudication of this issue was necessary prior to appellate 
review by the Board of the issue of service connection for 
the cause of the veteran's death since a grant of service 
connection for multiple myeloma for the purpose of 
entitlement to accrued benefits would impact the issue of 
service connection for the cause of the veteran's death.  

As such, the Board requested that the RO review the 
appellant's claim for entitlement to service connection for 
multiple myeloma for the purpose of entitlement to accrued 
benefits.  The Board indicated that if that claim was not 
resolved to her satisfaction, the appellant should be 
advised.  Thereafter, the Board indicated that if the 
appellant filed a timely notice of disagreement, she should 
be provided with a statement of the case as required by 38 
U.S.C.A. § 7105(d) as to this issue.  

In compliance with the Board's remand, in an October 1996 
decision, the RO adjudicated the issue of entitlement to 
service connection for multiple myeloma for the purpose of 
entitlement to accrued benefits and denied the claim.  
However, thereafter, the RO immediately issued a supplemental 
statement of the case and combined the issues of entitlement 
to service connection for the cause of the veteran's death 
and entitlement to service connection for multiple myeloma 
for the purpose of entitlement to accrued benefits.  As such, 
the appellant did not submit a notice of disagreement and/or 
a substantive appeal.  She was not informed that she needed 
to separately perfect her appeal as to this issue as 
indicated in the Board's remand and in compliance with 
Stegall.  

The Board notes, as previously indicated, that the outcome of 
the accrued benefits issue may impact the outcome of the 
cause of death issue.  However, while the accrued benefits 
claim is derivative of the veteran's original claim for 
service connection for multiple myeloma because, essentially, 
the appellant stands in the place of the veteran with regard 
to that claim, the cause of death claim is a separate claim 
of the appellant and should not be combined with the accrued 
benefits claim.  In light of the foregoing, the RO should 
informed the appellant that her claim for accrued benefits 
was denied and provide her an opportunity to perfect her 
claim.  Thereafter, the RO should consider the cause of death 
issue.  

Accordingly, this matter is REMANDED for the following 
action:

The RO should notify the appellant of the 
denial of her claim for entitlement to 
service connection for multiple myeloma 
for the purpose of entitlement to accrued 
benefits.  She should be informed of the 
steps necessary in order to perfect her 
appeal, beginning with the filing a 
notice of disagreement within the 
requisite time period in order to 
initiate her appeal.  Thereafter, if she 
files a timely notice of disagreement, 
she should be provided with a statement 
of the case as required by 38 
U.S.C.A. § 7105(d) as to this issue and 
should be provided an opportunity to 
perfect her appeal.

The RO should return to the Board any issue in appellate 
status which is not decided in favor of the appellant.  No 
action is required of appellant and her representative unless 
there is further notice.  The Board expresses no opinion, 
either factual or legal, as to the ultimate determination 
warranted in this case pending completion of the requested 
action.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



